Citation Nr: 1749091	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-05 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for Meniere's disease, to include as secondary to the service-connected residuals of shrapnel wound to the left eye. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney 


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 






INTRODUCTION

The Veteran had active service from June 1967 to June 1969, to include service in the Republic of Vietnam.  The Veteran's decorations for his active service include a Purple Heart Medal. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

This case was previously before the Board in May 2017, at which point it was remanded for additional development.  It has now been returned to the Board for further appellate action.  


FINDING OF FACT

Meniere's disease is not etiologically related to active service, and is not caused or chronically worsened by a service-connected disability.   


CONCLUSION OF LAW

Meniere's disease was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has been diagnosed with Meniere's disease as a result of his active service.  Specifically, the Veteran asserts that he developed Meniere's disease as a result of a shrapnel wound to the eye sustained during service.  Although the Veteran originally alleged that his Meniere's disease was as due to his shrapnel wound, it is also his contention that the disability is a result of head trauma in service.

Service treatment records (STRs) are silent for complaints of, treatment for, or diagnoses of Meniere's disease, or even symptoms which could later be associated with such a diagnosis.  

Post-service medical records are largely silent for any symptoms of Meniere's disease until approximately February 2009.  At that time, the Veteran was afforded a VA audiology evaluation, at which point he complained of a long history of reoccurring ear infections in both ears after the Republic of Vietnam, with the last infection being in his late twenties.  When discussing head trauma, the Veteran mentioned only the shrapnel wound and being removed from the field while serving in the Republic of Vietnam for fever as a result of Malaria.  An otoscopy was performed and unremarkable bilaterally.

A private treatment record from March 2010 indicated that the Veteran was diagnosed with Meniere's after complaining of ringing in his ears, falling, declining hearing, and episodes of nausea for the past 10 years.  In May 2011, the Veteran denied vertigo, head trauma, or surgery and reiterated only a history of ear infections at an unrelated VA examination.  In March 2012, the Veteran complained of dizziness.  

In September 2014, the Veteran was afforded a VA examination.  The Veteran reported his history of shrapnel wounds to his left eye and face and recalled having ear infections after coming home with recurrent episodes of vertigo, nausea, ear fullness, tinnitus, and hearing loss.  The Veteran further reported that those symptoms were intermittent and sporadic throughout the years, and that he was prescribed medication which he did not take because the episodes were mostly relieved by resting and lying down.  The Veteran reported that his episodes lasted less than an hour and could have an interval of two months, occurring without warning.  The examiner confirmed the Veteran's diagnosis of Meniere's disease, but found no evidence of symptoms of chronic ear infections, inflammation, or cholesteatoma.  The examiner further noted that the Veteran had no surgical treatment for any ear condition and opined that the Veteran's disability was less likely than not incurred in or caused by the Veteran's shrapnel wound.  The examiner rationalized that although the cause of Meniere's disease was generally unknown, several possible causes had been postulated and trauma to the eye was not a known possible cause of the syndrome.  The examiner went on to say that almost all references reviewed identified the primary site of the disease to be the inner ear, as a result of fluid build up, blockages in the endolymphatic sac or duct, and some studies also postulated an autoimmune cause.  The examiner went on to state that no hearing loss was noted on previous examinations claiming to accompany the symptoms of Meniere's.  

In July 2015, the Veteran was afforded a VA eye examination.  The examiner outlined the history of the Veteran's eye injury and examined the eye.  The results were unremarkable, with the examiner noting the cornea, anterior chamber, and iris and eye lens as being normal and intact.  The Veteran was diagnosed with a small, healed, pigmented retinal scar temporally in his left eye which was not visually significant; early cataracts; and, a corneal scar, most likely due to the shrapnel wound, but not visually significant.  

In December 2015, the Veteran was afforded another VA examination.  The examiner opined that the Veteran's disability was less likely than not aggravated beyond its natural progression as a result of the shrapnel wound because trauma to the eye was not a known possible cause of the disability.  Further, hearing loss had just been recently documented in a 2014 VA examination, with no residual found on examination of the shrapnel wound examination except for the small retinal scar.  Finally, the examiner opined that there was insufficient evidence that the injury in service in the 1960s contributed to the diagnosed Meniere's disease.  Regarding aggravation, the examiner opined that the shrapnel wound did not aggravate the diagnosed disability because it was diagnosed in 2000, and the eye residuals had been quiescent since the injury.  Lastly, the examiner stated that Meniere's was following the natural history of the disease, episodic, or intermittent.  

In July 2017, the Veteran was afforded another VA examination.  The Veteran reported that his most recent bout of nausea and dizziness lasting 20 minutes and had occurred in the winter 2015.  He stated that he had not had any symptoms for the last 12 months.  The Veteran stated that he had episodic feelings of fullness in his right ear, followed by dizziness, and nausea since the 1970s after his separation from service.  He further reported getting several severe ear infections around the same time, but did not remember exactly when the ear infections and dizziness initially began.  The Veteran denied pain in his ears and stated there were no recent changes in his hearing.  The examiner noted that the Veteran's external ears, ear canals, tympanic membranes, and gait were all normal.  There was no vertigo or nystagmus during the Dix Hallpike test, and the limb coordination test was normal.  

The examiner opined that the Veteran's Meniere's disease was less likely than not caused by active service.  The examiner stated that based on the interview with the Veteran, the examination of the Veteran, and a review of the full record; the Veteran did not have a diagnosis for Meniere's which originated during his active service or was otherwise etiologically related to event, injury, or circumstances during his military service, to include left shrapnel wound.  The examiner stated that the Veteran was not diagnosed with the disability until more than 30 years after service, and that the symptoms that the Veteran reported and attributed to his disease did not manifest until much later.  The examiner stated that the etiology of Meniere's is idiopathic, and the exact cause is not fully understood; however, it had never been shown in the medical scientific literature to be associated with shrapnel wounds on the contralateral face or with traumatic brain injuries consistent with head trauma.  The examiner finally opined that the Veteran's age of onset of the disability is typical of the condition, with neither direct nor secondary nexuses reasonably demonstrated. 

The Board finds that the various VA examination and opinion reports are adequate, especially when read in conjunction with one another, because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, there are no medical opinions of record to the contrary.  Therefore, the VA examination and opinion reports, when read in conjunction with one another, are the most probative evidence of record.  

While the Veteran and other laypersons are competent to report observable symptoms of Meniere's disease, laypersons are not competent to provide an opinion that diagnosed Meniere's disease was caused or chronically worsened by a service-connected disability or that it was caused by an in-service shrapnel would.  An opinion of that nature requires medical testing, expertise, and knowledge that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, a layperson, to include the Veteran, is not competent to provide an etiology opinion in this case. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim and entitlement to service connection for Meniere's disease is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
ORDER

Entitlement to service connection for Meniere's disease is denied. 




____________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


